Citation Nr: 0514455	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerosis 
obliterans, left leg, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for the residuals of a 
left knee injury, with chondromalacia, currently evaluated at 
10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to February 
1994, with prior active service of 10 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO continued the veteran's twenty 
percent disability rating for arteriosclerosis obliterans of 
the left leg, and continued the ten percent evaluation for 
residuals of a left knee injury.  The veteran perfected an 
appeal of the assigned ratings.

The issue of entitlement to an increased rating for 
arteriosclerosis obliterans is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's left knee disability is manifested by range 
of motion of 3 to 135 degrees, minimal degenerative changes, 
and complaints of pain.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the left knee injury with chondromalacia are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee condition warrants a 
disability rating in excess of ten percent.

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159.  

In this case, in a letter dated in May 2003, prior to the 
decision on appeal, VA provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for increase, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The veteran responded 
in a June 2003 statement that he had no additional 
information in connection with his claim for an increased 
rating for his left knee disability.

In addition, in the December 2003 statement of the case, the 
RO explained the basis for the continuation of the previously 
assigned ten percent rating for his left knee disability, and 
outlined the applicable criteria for rating knee 
disabilities.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform him of the evidence needed to substantiate his 
claim.

In general, the statute and regulation also provide that VA 
will also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

Here, the evidence of record includes private treatment 
records, VA treatment records, and VA examination reports.  
The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Factual Background

Service connection for the veteran's left knee disability was 
established by a March 1995 rating decision.  He requested an 
increased rating for this disability in May 2003. 

Private medical reports from Dr. L.M.M. from July 2000 to 
June 2003 and from Dr. J.L.Y. from August 2000 to September 
2002, were submitted.  These records do no reveal treatment 
for the veteran's knee disability.  

The veteran reported for a VA medical examination in May 
2003, where he complained of pain in his left knee.  He 
indicated that he had recurrent aspirations over the years to 
remove the fluid.  He denied any locking, catching, or giving 
way.  He complained of pain predominately on the medial side 
of the knee, especially with weather changes.  He reported 
that he has difficulty walking long distances, which affected 
his work as he has to take frequent breaks.  He also 
indicated that his activities were limited by his other 
service connected disabilities but not his knee.  He has had 
no injections, and takes no medication for his knee.

Physical examination revealed the veteran had range of motion 
from three degrees extension to 135 degrees flexion.  He had 
some medial joint line tenderness, both anteriorly and 
posteriorly, but no lateral joint line tenderness.  He had no 
effusion. He was stable during the varus/valgus stresses and 
to posterior drawer testing.  The veteran had significant 
pain with a medial McMurray's examination but not on the 
lateral side.  An X-ray of the knee revealed very mild medial 
joint space narrowing, small suprapatellar effusion, and 
minimal degeneration of the medial joint compartment.  

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. 
§§ 4.45, 4.59 (2003).

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. 
§ 4.71a.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees, and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established, and increase in the disability 
rating is the issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.

Analysis

The veteran's left knee condition is currently rated as 10 
percent disabling under Diagnostic Codes 5260-5010.  A 
20 percent rating could be assigned if flexion of the knee is 
limited to 30 degrees or if extension is limited to 
15 degrees.  

In this case, the veteran's May 2003 VA examination showed 
limitation of extension to 3 degrees, and limitation of 
flexion to 135 degrees.  Normal range of motion is from zero 
to140 degrees.  See 38 C.F.R. § 4.71, Plate II.  There is no 
other current medical evidence noting treatment for the 
veteran's left knee condition.  Thus, the evidence reveals 
only slight limitation of motion, which does not rise to the 
level necessary for a compensable evaluation under Diagnostic 
Codes 5260 and 5261.  However, as the X-rays show some 
degenerative changes, the veteran's slight limitation of 
motion and complaints of pain are sufficient to warrant the 
10 percent rating currently assigned.  However, in the 
absence of greater limitation of motion, an increased rating 
under Codes 5010, 5260 and 5261 is not warranted.

In addition, none of the objective medical evidence shows any 
instability or subluxation in the left knee.  The VA 
examination revealed that the left knee was stable.  Thus, in 
the absence of objective evidence showing subluxation or 
instability, Diagnostic Code 5257 is not for application.  
See also VAOPGCPREC 9-98 (August 14, 1998).  Likewise, the 
evidence does not reveal dislocated cartilage or malunion of 
the tibia and fibula, to warrant consideration of Diagnostic 
Codes 5258 or 5269.  See 38 C.F.R. § 4.71a.

After considering all of the evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted.  
Absent objective evidence of instability, recurrent 
subluxation, or greater limitation of motion, the 10 percent 
rating currently assigned adequately compensates the veteran 
for the functional limitations and the complaints of pain.  
See Deluca, supra.



In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected left knee 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran stated during his 
May 2003 VA examination that he has difficulty walking long 
distances which affects his work as he has to take frequent 
breaks, his contemporaneous medical records do not reflect 
objective findings reflective of marked interference with 
employment. Moreover, the veteran reported that his 
activities were limited by his other service connected 
disabilities but not his knee.  Consequently, the Board is of 
the opinion that the work impairment attributable to the 
veteran's service-connected left knee disorder is adequately 
reflected by the current schedular rating, and is not of such 
severity to constitute marked interference with employment so 
as to render impractical the regular schedular standards.  In 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for the left knee 
disability is denied.


REMAND

In the veteran's January 2004 substantive appeal, VA form 9, 
he stated that the vascular surgeon at the Dorn VA Medical 
Center saw him on December 7, 2003.  The veteran's January 8, 
2004 outpatient treatment notes also indicated that the 
veteran mentioned that he had seen a neurologist recently.  
The examiner, at that time, could not locate the record on 
the computer.  Notably, the examiner stated that he would 
like a cross consult from neurology to delineate the 
character and etiology of the veteran's pain because it is 
not classic for claudication.  The claims file does not 
include a treatment record from the VA Dorn Medical Center 
dated in December 2003, or any neurological consult or 
treatment report.  An attempt to obtain these VA medical 
records must be made before the Board renders a decision.  

Full compliance with the duty to assist includes VA's 
assistance in obtaining relevant records when the veteran has 
provided concrete data as to time, place and identity of the 
health care provider.  Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A (West 2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  The RO should request and associate 
with the claims file copies of the 
veteran's medical records from Dorn VA 
Medical Center dating from December 2003 to 
the present, to include any neurological 
consultation.  If the RO is not able to 
obtain such records, the claims file should 
be documented to that effect and the 
veteran so notified.

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




 Department of Veterans Affairs


